Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-7, 9, 12-13, 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US 2019/0356524 as supported at least by U.S. provisional application No. 62/501,072, pages 19-20).
Regarding claim 1, Yi discloses a method for obtaining a quantity of blind detection times (paras. 311-320), wherein the method comprises: receiving, by a terminal device, second information from a network device, wherein the second information comprises subcarrier spacing information (paras. 326, 329 and 371; fig. 20; para. 291, first three sentences); and determining, by the terminal device based on the subcarrier spacing information, a maximum quantity of blind detection times for the terminal device in a search space (para. 314, especially 
Regarding claim 7, Yi discloses an apparatus (fig. 21, item 900), comprising: one or more processors; and a non-transitory computer-readable storage medium storing program instructions; for execution by the one or more processors, wherein the program instructions instruct the apparatus to perform operations (paras. 380-381) comprising: receiving second information from a network device, wherein the second information comprises subcarrier spacing information (paras. 326, 329 and 371; fig. 20; para. 291, first three sentences); and determining based on the subcarrier spacing information, a maximum quantity of blind detection times for the apparatus in a search space (para. 314, especially last sentence; para. 315; note: various blind detection maximum capabilities; para. 318, especially first two sentences).  
Regarding claim 13, Yi discloses non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to perform operations (fig. 21, item 900; paras. 380-381) comprising: receiving second information from a network device, wherein the second information comprises subcarrier spacing information (paras. 326, 329 and 371; fig. 20; para. 291, first three sentences); and determining, based on the subcarrier spacing information, a maximum quantity of blind detection times for a terminal device in a search space (para. 314, especially last sentence; para. 315; note: various blind detection maximum capabilities; para. 318, especially first two sentences).  
Regarding claims 3, 9 and 15, Yi discloses the method according to claim 1, the apparatus according to claim 7 and the non-transitory computer-readable storage medium according to claim 13, wherein a larger subcarrier spacing indicated by the subcarrier spacing 
Regarding claims 6, 12 and 18, Yi discloses the method according to claim 1, the apparatus according to claim 7 and the non-transitory computer-readable storage medium according to claim 13, wherein before the receiving, by a terminal device (the apparatus or nothing specified), second information from a network device, the method (operations) further comprises: sending, by the terminal device (the apparatus or nothing specified) to the network device, a maximum quantity of blind detection times that are supported by the terminal device (apparatus) (para. 315, especially last sentence).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Chen et al. (US 2011/0255485).
Regarding claims 2, 8 and 14, Yi does not disclose the method according to claim 1, the apparatus according to claim 7 and the non-transitory computer-readable storage medium according to claim 13, wherein when a subcarrier spacing indicated by the subcarrier spacing information is greater than 15 kHz, the maximum quantity of blind detection times for the terminal device in the search space is less than 44; and when a subcarrier spacing indicated by the subcarrier spacing information is 15kHz, the maximum quantity of blind detection times for the terminal device in the search space is 44.
However, Chen discloses a subcarrier spacing of 15 kHz (para. 34, last sentence) and a number of blind detections as 44 (para. 69, penultimate sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have when a subcarrier spacing indicated by the subcarrier spacing information as 15kHz, the maximum quantity of blind detection times for the terminal device in the search space as 44 in the invention of Yi. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a specific subcarrier spacing and PDCCH decoding (detection) candidates for a system as is known in the art (Chen, paras. 34 and 69; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Still further, Yi discloses the maximum number of blind detections decreases proportionally as the subcarrier spacing increases (para. 320). Therefore, it would have been .

Claims 4-5, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Takeda et al. (US 20200029307).
Regarding claims 4, 10 and 16, Yi discloses the maximum number of blind detection times is based on subcarrier spacing (para. 320) but does not disclose the method according to claim 1, the apparatus according to claim 7 and the non-transitory computer-readable storage medium according to claim 13, wherein the determining, by the terminal device based on the subcarrier spacing information, a maximum quantity of blind detection times for the terminal (apparatus) device in a search space comprises: determining, by the terminal device, a maximum quantity of blind detection times for the terminal device (apparatus) in a search space on each carrier based on information about a quantity of aggregated carriers and the subcarrier spacing information. 
However, Takeda discloses blind decodes (detections) for carriers with different numerologies (figs. 11A-11C; paras. 3, 106 and 111). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the determining, by the terminal device based on the subcarrier spacing information, a maximum 
Regarding claims 5, 11 and 17, Yi in view of Takeda discloses and makes obvious the method according to claim 4, the apparatus according to claim 10 and the non-transitory computer-readable storage medium according to claim 16, wherein the maximum quantity of blind detection times for the terminal device (apparatus) in a search space on each carrier is same (Takeda, figs. 11A and 11B; note: the same numerologies, and hence, same maximum blind detection times for different carriers).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462